—Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about January 8, 1998, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crime of criminal possession of a controlled substance in the third degree, and placed him with the New York Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the court’s credibility determinations, which are supported by the record. Given these determinations, the evidence permitted a reasonable inference that appellant, who twice retrieved “small objects” from a nearby hole in the sidewalk for sale to two separate passersby, constructively possessed the vials of crack cocaine found in the hole moments later by arresting narcotics officers (see, People v Walker, 234 AD2d 962, lv denied 89 NY2d 1042). Concur — Rosenberger, J. P., Tom, Rubin, Saxe and Buckley, JJ.